*193
jBy the Court,

Kingman J.
This action was brought by Heman M. Pratt, the plaintiff in error in the District Court of Douglas County, against Chapin J. Miller and others, on a note and mortgage given by Miller to plaintiff. The other defendants alleged in the petition to have an interest in the mortgaged premises, did not appear. Miller set up in his defence that he was at the time of the execution of the mortgage sued on, a married man, having a wife then and still living, that he resided upon and occupied as a homestead the premises mortgaged, with his wife and family, and that the mortgage is void because the mortgage was not signed and executed by his, defendant’s wife, and that the mortgage was not given to secure the payment of the purchase inoney. The Court held the mortgage void and gave the plaintiff judgment for his money.
There was no question raised on the pleadings. There is no Bill of Exceptions showing the evidence. Nothing but the petition, answer and judgment. These all appear regular, and the presumption is that the judgment was tendered on sufficient and competent testimony.
The judgment is therefore affirmed.
All the justices concurring.